internal_revenue_service number release date index number ----------------------------------------------- ----------------- -------------------------------- ----------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- telephone number --------------------- refer reply to cc pa plr-143055-09 date date ---------------------- county program -------------------------------------- state ------------- dear ---------- this letter responds to your ruling_request dated date submitted on behalf of the county your request relates to whether the county is required to file information returns with respect to program payments of rent made directly to landlords on behalf of program recipients background the county operates a welfare program in compliance with state law the county charter and the county program ordinance although governed by the state the county issues and implements rules and procedures for the administration of this program the county assists needy persons residing within its political boundaries through the program by providing grants to eligible individuals to help them obtain food shelter and basic needs an individual welfare recipient’s total monthly grant may be paid directly to the individual or the county may pay a portion of the grant to the recipient and another portion directly to the recipient’s landlord it is these direct payments to landlords for which a ruling is requested law and analysis plr-143055-09 sec_6041 of the internal_revenue_code hereinafter the code and sec_1_6041-1 of the regulations require all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the internal_revenue_service hereinafter the service and to furnish an information statement to the payee under sec_6041 of the code only fixed or determinable ie taxable_income must be reported the payments of compensation and other_amounts required to be reported are those includible in gross_income under sec_61 of the code sec_61 of the code clearly includes rents therefore payments to the landlords under the program are gross_income sec_1_6041-1 of the regulations defines the term ‘all persons engaged in a trade or business’ as used in sec_6041 of the code to include not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit for example the organizations referred to in paragraph i of sec_1_6041-1 sec_1_6041-1 of the regulations requires that information returns on forms of payments made by the united_states or a state or political_subdivision thereof or the district of columbia or any agency_or_instrumentality of any one or more of the foregoing shall be made by the officer_or_employee of the united_states or of such state or political_subdivision or of the district of columbia or of such agency_or_instrumentality as the case may be having control of such payments or by the officer_or_employee appropriately designated to make such returns the county is a political_subdivision of the state and is therefore an organization engaged in a trade_or_business as described above payments made by the county as a function of the program a government welfare system implemented under state law are considered to be made in the course of the county’s trade_or_business sec_1_6041-1 of the regulations provides that generally a person making payments in the course of its trade_or_business on behalf of another person must file an information_return if such payments are described in sec_1_6041-1 and that person performs managerial or oversight functions with respect to the payment or the person has a significant economic_interest in the payment performance of managerial or oversight functions would exclude a person who performs mere administrative or ministerial functions such as writing checks at another’s direction sec_1 e i under the facts provided it appears that the county exercises management or oversight functions with respect to payments made to landlords on behalf of the plr-143055-09 program recipients under the county program the county requires submission of certain forms and information related to the recipient the landlord and the housing arrangement in order to determine if all eligibility criteria such as residency requirements and reasonableness of rental amount are met further evincing the exercise of management or oversight under the program regulations the county may refuse to make payments to the landlord if the information provided does not comply with certain policies and guidelines of the program see sec_1_6041-1 accordingly if the county makes a direct payment to a landlord pursuant to the program the county is required to file an information_return with the service and to furnish an information statement to the landlord conclusion for these reasons we conclude that payments under the program will represent gross_income to the landlords that the county makes the payments to the landlords in the course of a trade_or_business that the county performs management or oversight functions in connection with payments to landlords and that the county is subject_to the resulting information reporting requirements of sec_6041 for payments aggregating more than dollar_figure in a year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely charles a hall senior technician reviewer procedure administration
